Citation Nr: 1241498	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral foot disabilities, including arthritis.

2. Entitlement to service connection for lumbar strain.

3. Entitlement to service connection for residuals of pelvis fractures with a left hip disorder (described as fractures of the right superior pubic ramus, right inferior pubic ramus, and left superior pubic ramus, and left hip coxa saltans), claimed as aggravated in service.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for bilateral internal temporomandibular joint (TMJ) derangement.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for some disabilities and denied service connection for several claimed disabilities, including hearing loss and disabilities of the feet, low back, pelvis and hips, and jaw. The denied service connection claims that the Veteran appealed formerly included service connection for depression. In an October 2011 rating decision, the RO granted service connection for depression; so that issue is no longer on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for bilateral foot disabilities, for residuals of pelvis fractures with a left hip disorder, and for bilateral internal TMJ derangement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Lumbar strain with low back pain occurred during service and has manifested intermittently since service.

2. The Veteran does not have hearing impairment that constitutes a disability for VA disability compensation purposes,


CONCLUSIONS OF LAW

1. Lumbar strain was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2. No hearing loss disability was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in March 2009 and April 2009, prior to the July 2009 rating decision denying the service connection claims that are on appeal. Those letters addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.

With regard to the issues that the Board is deciding at this time, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. The claims files contains service medical records, post-service medical records, and the reports of VA medical examinations.

On the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness 

of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of those claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Lumbar Strain

The Veteran reports that she had intermittent low back pain during service and that she continues to have intermittent low back pain.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2012). In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In June 2001, prior to her service, the Veteran fell from a horse and sustained fractures of her pelvis. In a medical history completed in February 2002, for entrance into service, the Veteran reported having no current symptoms related to the pelvis fractures. On a service entrance examination in February 2002, the examiner found that the Veteran's pelvis was nontender and was stable. The examiner checked "normal" for the condition of the Veteran's spine.

During service, in October 2004, the Veteran sought treatment for pain in her right hip and in her back. The treating clinician noted evidence of pain with hip flexion. The clinician's assessment was hip flexor strain. In October 2006, the Veteran sought treatment reporting an eighteen month history of low back pain, described as a consistent, dull ache that was worse in the morning. The treating clinician's assessment was back strain. In a medical history completed in March 2007, shortly before separation from service, the Veteran checked "no" for history of recurrent back pain or any back problem.

The Veteran has had private chiropractic treatment. In a December 2007 history, she reported past and present low back pain, with no active low back pain on the day she completed the history. In August 2008, she reported low back pain.

On VA medical examination in May 2009, the Veteran reported having episodes of low back pain that occurred about once a week. She indicated that she had weekly chiropractic visits to address the low back pain. The examiner measured the ranges of motion of the thoracolumbar spine. There was no evidence of pain on motion of the low back. Lumbosacral spine x-rays did not show any abnormalities. The examiner's assessment was intermittent lumbar strain, not found on that day's examination.

The service treatment records reflect that the Veteran had low back pain during service that was assessed as strain. In chiropractic treatment soon after separation from service and thereafter, she continued to report having low back pain intermittently. The VA clinician who examined the Veteran in 2009 concluded that she had intermittent lumbar strain. The similar assessments during and after service, and the evidence of symptoms during service, soon after service, and thereafter, combine to constitute competent, credible, and reasonably persuasive evidence that the low back strain noted in service has continued and has produced symptoms intermittently since service. That evidence carries sufficient weight to at least balance the negative history the Veteran provided in March 2007. Resolving reasonable doubt in favor of the claim, the Board grants service connection for lumbar strain.

Hearing Loss

The Veteran reports that she was exposed to noise during service, and she is seeking service connection for claimed resulting hearing loss. VA granted service connection for tinnitus. Sensorineural hearing loss, as an organic disease of the nervous system, is among the disorders for which service connection is presumed if it became manifest to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. VA regulates service connection for hearing loss at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 5 Vet. App. at 159. The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

The Veteran has reported that her service duties required working around aircraft engines, and thus involved considerable noise exposure. Her service medical records contain notations that she was routinely noise exposed. On audiometric testing during service in 2002, 2003, 2004, 2005, 2006, and 2007, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all lower than 26 decibels. The testing reports did not indicate that speech recognition was tested.

On VA audiometric testing in May 2009, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were all lower than 26 decibels. On speech recognition testing the scores were 100 percent in each ear.

Testing of the Veteran's hearing during and since service showed that she did not have hearing impairment that constitutes a disability for VA disability compensation purposes. In the absence of a current hearing loss disability, the Board denies service connection for hearing loss.


ORDER

Entitlement to service connection for lumbar strain is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for problems with both of her feet. She reports having occasional pain in both feet. She states that during service she wore inserts in her boots. Her service treatment records show a notation of an ingrown toenail on one occasion, but no other reports of complaints involving either foot. The Veteran's claim was filed, and a VA medical examination was performed, about two years after her separation from service. The May 2009 VA examination, with x-rays, showed hallux valgus and degenerative changes in both feet. The examination report did not contain any opinion regarding the likely etiology of the current disorders. The Board will remand the issue for a new VA examination, with review of the claims file, and an opinion as to the likelihood that current foot disorders are causally related to service.

The Veteran is seeking service connection for aggravation during service of pre-service injury of the pelvis and hips. A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

Pre-service medical records associated with the claims file show that in June 2001, the Veteran she fell from a horse, and the horse landed on her. She underwent emergency and inpatient treatment. Imaging showed fractures of her pelvis at the right superior pubic ramus, right inferior pubic ramus, and left superior pubic ramus. In the course of treatment, she eventually resumed full weightbearing.

In early 2002, the Veteran sought to enter active military service. In a medical history completed in February 2002, for entrance into service, she reported having no current symptoms related to the pelvis fractures. On a February 2002 service entrance examination, the examiner found that the Veteran's pelvis was nontender and was stable. The Veteran entered active service in May 2002.

The Veteran's service treatment records reflect that in October 2004 she sought treatment for pain in her right hip and in her back. The treating clinician noted evidence of pain with hip flexion. The clinician's assessment was hip flexor strain. In a gynecological checkup in May 2005, the Veteran reported no pain in the pelvic girdle. In a March 2007 medical history, the Veteran checked "no" for history of cracked or fractured bones.

In her service connection claim, the Veteran contends that problems related to the pelvis fracture worsened during her service. On VA examination in May 2009 she reported that pain in her pelvis increased with running required in boot camp. She indicated that since service the pain was intermittent. She stated that she had clicking and popping in her hips. Examination revealed popping with movement of the left hip, and evidence of pain with movement of the left hip. The examiner diagnosed coxa saltans of the left hip. The examination report does not contain any finding or opinion as to whether disability related to the pre-service pelvis fractures increased during the Veteran's service, or whether any such increase was due to the natural progress of the disease. The Board will remand the issue for a new VA examination, with file review, to address those questions.

The Veteran contends that a jaw disorder began during service and has continued since. During service, in October 2006, she sought treatment for jaw pain and stiffness and difficulty opening her jaw. After service, in December 2007, she told a private chiropractor that her jaw popped in and out, locked, and was painful. In a VA dental and oral examination in May 2009, the Veteran reported an episode of locking of the jaw during service. She stated that she continued to have jaw popping, sometimes accompanied by pain. Examination revealed noticeable crepitus and popping in the TMJs bilaterally. The examiner stated that the popping could be heard across the room. There was no pain with the popping at the time of the examination. The examiner found that the Veteran's jaw had inter-incisal opening of 43 millimeters, and lateral excursion to 9 millimeters to the right and 10 millimeters to the left. The examiner found that the Veteran's jaw functioned well, without significant deviation with opening. The examiner provided a diagnosis of internal derangement of the TMJs bilaterally, without loss of function. The examination report did not address the question of whether the jaw disorder noted after service was a continuation of or otherwise related to jaw symptoms reported during service. The Board will remand the issue for a new VA examination, with file review, to address that question.

As noted above, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The RO should provide each examiner who will review the file in conjunction with this remand with all evidence that is in the Virtual VA electronic claims file and not in the paper claims file and that is relevant to the remanded claims.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. With all documents contained therein deemed to be relevant to the remanded appeals and not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to each clinician who is asked to review the claims file and provide medical findings in conjunction with the development requested herein.

2. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current disorders of the feet and TMJ joints and the question of in-service aggravation of disability residual to pre-service pelvis fractures. Provide the examiner with the Veteran's claims file for review. After reviewing the file and examining the Veteran, the examiner should provide opinions addressing the following questions:

A. With respect to each current foot disorder, is it at least as likely as not (at least a 50 percent likelihood) that the disorder began during the Veteran's service, or is otherwise causally related to disease, injury, or other events during the Veteran's service?


B. With respect to each current disorder of the TMJ joints, is it at least as likely as not (at least a 50 percent likelihood) that the disorder is a continuation of symptoms reported during the Veteran's service, or is otherwise causally related to disease, injury, or symptoms during service?

C. With respect to disability (including any disability of the pelvis and/or either or both hips) related to the 2001 pre-service fractures of the pelvis, did disability increase during the Veteran's 2002 to 2007 service? If disability increased during service, was the increase in disability limited to increase due to natural progress of the disorder?

The examiner should explain the reasoning leading to his or her opinions.

3. After completion of the above, review the expanded record and determine if the remanded claims can be granted.  If any remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


